DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 6/6/2022.  Claims 1-3 and 13-24 are pending for consideration in this Office Action.

Response to Amendment

The rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of the amendments filed.

Examiner’s Statement of Reasons for Allowance
	 
The following is an examiner’s statement of reasons for allowance
 
As per independent Claim 1, the prior art, Sakae et al. (US2019/019550) and Ariki et al. (JP2000161799A) does not teach the device as recited, in particular “...a predetermined reference time period is set in a time period until the refrigerant recovery operation ends, and when the state amount after a lapse of the predetermined reference time period is greater than the predetermined state amount, the information output unit outputs the guidance information,” when added to the other features claimed in independent Claim 1.
 As per independent Claim 13, the prior art, Sakae et al. (US2019/019550) and Ariki et al. (JP2000161799A) does not teach the device as recited, in particular “...the leakage sensor is configured to detect a refrigerant concentration of the refrigerant in atmosphere, the predetermined state amount is a detection value of the refrigerant concentration, and the termination condition is satisfied when the refrigerant concentration decreases to a predetermined reference value,” when added to the other features claimed in independent Claim 13.

As per independent Claim 17, the prior art, Sakae et al. (US2019/019550) and Ariki et al. (JP2000161799A) does not teach the device as recited, in particular “...a temperature detector disposed between the accumulation mechanism and the first interruption mechanism in the refrigerant circulation path, the predetermined state amount is a degree of supercooling calculated using a pressure detection value obtained by the pressure detector and a temperature detection value obtained by the temperature detector, and the termination condition is satisfied when the degree of supercooling increases to a predetermined reference value,” when added to the other features claimed in independent Claim 17.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763